Citation Nr: 0109425	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1970.  He also had subsequent service with the Air Force 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action by the RO 
that, among other things, denied service connection for 
sinusitis, allergic rhinitis, a respiratory disorder, and 
hearing loss.  After a notice of disagreement with this 
rating decision was received in October 1996, the RO, later 
that month, provided the veteran with a statement of the case 
in regard to the issues of entitlement to service connection 
for sinusitis, service connection for a respiratory disorder, 
and service connection for allergic rhinitis.  

In his May 1997 substantive appeal in regard to these issues, 
the veteran requested hearings at the RO before a hearing 
officer and also before a member of the Board.  In July 1998, 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  At this hearing, the veteran withdrew from 
appellate consideration the issue of service connection for a 
respiratory problem, but he also indicated that he wished to 
appeal the issue of service connection for a hearing loss.  
In November 1998, the veteran was provided a statement of the 
case in regard to the issue of service connection for a 
hearing loss, but he did not thereafter submit a substantive 
appeal in regard to this issue.  Accordingly, this issue is 
not before the Board for appellate consideration at this 
time.  

In January 2001, the veteran appeared and gave further 
testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is also of record.  The 
issues of entitlement to service connection for allergic 
rhinitis and entitlement to service connection for sinusitis 
are now before the Board on appeal.  



REMAND

It has been contended by and on behalf of the veteran that he 
incurred chronic allergic rhinitis and chronic sinusitis 
during his period of active service.  

Review of the record indicates that most of the veteran's 
service medical records from his period of active duty are 
not available due to a 1973 fire at the National Personnel 
Record Center (NPRC).  The available records include an Air 
Force Reserve Officers Training Corp (AFROTC) examination 
report of July 1965 and a March 1966 ROTC commissioning 
examination of March 1966, neither of which contained 
pertinent complaints or findings.  The veteran's nose and 
sinuses were evaluated as normal on clinical evaluations 
conducted on both of these examinations.  The record also 
contains a report of a January 1970 examination prior to 
service discharge that revealed that the veteran's nose and 
sinuses were evaluated on clinical evaluation at that time.  
However, on this examination the veteran indicated that he 
had experienced symptoms of hay fever.  Seasonal hay fever 
for the previous 4-5 years, relieved by antihistamines, was 
reported in the physician's summary of this examination.  

Statements from the veteran's family physician, J. A. 
Coleman, M.D., are of record which revealed that the veteran 
was treated during the periods from 1970-1973 and 1980-1985 
for conditions which included nasal congestion, allergies, 
sinusitis, and bronchitis.  The doctor also said that, prior 
to service, the veteran had occasional hayfever that was 
mainly seasonal in nature.  The physician also said that, 
after service, the veteran's respiratory symptoms became more 
pronounced and that the veteran had told him that he had 
increased respiratory symptoms during service.  (No clinical 
records from this physician can be obtained because he 
subsequently transferred his medical practice to another 
physician who cannot be located.)

The veteran has also reported that three private physicians 
in Washington D.C., treated him during the period from 1973 -
1979 for sinusitis and allergic rhinitis.  The evidence 
currently of record contains a bill from one of these 
physicians, Samuel Bartoff, M.D., an otolaryngologist, which 
indicates that the veteran underwent nasal examination and 
treatment in June 1973.  However, no diagnosis is indicated 
by this document, and no clinical records from this physician 
are currently in the claims folder.  (It does not appear from 
the record that an attempt was ever made by the RO to contact 
Doctor Bartoff and obtain clinical records of the veteran's 
treatment.)  The record also contains a medical evaluation of 
December 1973, conducted by Elbert T. Phelps, M.D., who was 
associated with Georgetown University Hospital.  During this 
December 1973 evaluation, the veteran gave a history of 
"sinus and breathing problems" especially during the most 
recent hayfever and allergy season.  No significant 
respiratory symptoms were noted on this evaluation and no 
further clinical records from this physician are currently in 
the claims folder.  Attempts were made to contact this 
physician, as well as the third Washington D.C. area-treating 
physician named by the veteran, Doctor Dibasio, at Georgetown 
University Medical Center, with which both were associated.  
Neither of these physicians responded to letters from the RO, 
which were addressed to them personally at the Georgetown 
University Medical Center.  No additional clinical records 
from either of these doctors have been have been obtained.  

The record does contain a series of periodic Air Force 
Reserve medical examinations conducted during the period from 
November 1978 through April 1995, several of which report a 
history of treatment for sinusitis and hayfever, but without 
pertinent clinical findings noted on evaluation.   In 
addition statements and clinical records from private 
physicians also indicate symptoms of upper respiratory 
disorders during this period.  Members of the veteran's 
family and service associates have submitted numerous 
statements that indicate, essentially, that the veteran had 
only mild hayfever prior to service and that his upper 
respiratory distress became much more pronounced during and 
subsequent to service.

During a November 1995 VA respiratory examination, the 
veteran said that he had seasonal allergies before service 
that worsened during and subsequent to service.  During the 
physical evaluation, the veteran was noted to be mildly 
congested and his throat was mildly irritated.  An X-ray of 
the sinuses revealed mild thickening of the frontal sinuses 
and an impression was reported of chronic sinusitis, mainly 
of the frontal sinuses.  The diagnoses of the examination was 
history of sinusitis, rhinitis, and allergic respiratory 
problems with an essentially negative physical examination, 
except for mild throat irritation and x-ray findings of 
frontal sinusitis.  

In view of the above, the Board believes that further 
development of the evidence is necessary prior to further 
appellate consideration of the issues currently certified for 
appeal.  We note in this regard that two of the physicians 
who reportedly treated the veteran for respiratory symptoms 
in the 1970s were associated with Georgetown University 
Medical Center.  While attempts to contact these physicians 
personally through that facility have been unavailing, it 
does not appear that the RO has ascertained whether relevant 
clinical records of the veteran's treatment by these two 
physicians may be in the custody of the Georgetown University 
Medical Center itself.  The RO needs to explore this 
possibility prior to further appellate consideration in this 
case.  In addition, an attempt should be made to obtain 
clinical records reflecting the veteran's treatment from 
Doctor Bartoff during the 1970s.

The Board also believes that the available evidence raises 
significant medical questions regarding the chronicity and 
severity of the veteran's sinusitis and claimed allergic 
rhinitis before, during, and subsequent to active service.  
For this reason, it is the Board's opinion that the veteran 
should be afforded a further VA respiratory examination to 
determine the etiology of these disabilities.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issues of entitlement to service connection 
for allergic rhinitis and entitlement to service connection 
for sinusitis that are currently certified for appeal in this 
case must also be remanded to the RO so that it can again 
adjudicate these issues in light of this recent statutory 
provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to service connection for sinusitis 
and entitlement to service connection for allergic rhinitis 
that are currently on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the claimant 
and inform him of the VA's heightened 
duty to assist him in the development of 
his claims for service connection for 
sinusitis and service connection for 
allergic rhinitis under the Veterans 
Claims Assistance Act of 2000.  The RO 
should also inform the veteran of the 
various types of documentation that can 
serve as evidence in regard to these 
claims.  

2.  The RO should appropriately contact 
the Georgetown University Medical Center 
in Washington, D.C. and request that it 
provide copies of any clinical records in 
its possession that document the 
veteran's treatment for respiratory 
complaints during the 1970s.  The RO 
should also attempt to appropriately 
contact Samuel Burtoff, M.D., at Suite 
310, Washington Medical Science Building, 
916 Nineteenth Street N.W., Washington 
D.C. 20006, and request that that 
physician provide copies of any clinical 
records documenting the veteran's 
treatment for respiratory and nasal 
symptoms during the 1970s.  Any records 
obtained should be associated with the 
claims folder.  

3.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.  

4.  Then, the veteran should be afforded 
a VA respiratory examination to determine 
the etiology of his allergic rhinitis and 
sinusitis.  All pertinent findings should 
be reported in detail.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner 
prior to the examination so that the 
pertinent records may be studied in 
detail.  It should be stated in the 
report of this examination that the 
claims folder, including a copy of this 
remand, has been reviewed.  A detailed 
history of the claimant's sinusitis and 
allergic rhinitis should be obtained.  At 
the conclusion of the examination the 
examining physician should express a 
medical opinion as to whether it is at 
least as likely as not that any sinusitis 
and/or allergic rhinitis diagnosed on the 
examination developed or increased in 
severity during service, or is otherwise 
related to service.  The rationale to 
support any opinion(s) rendered, positive 
or negative, should be supplied.

5.  The RO must also review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

6.  Then, the RO should again adjudicate 
the issues currently certified for 
appeal.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise in 
order.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the Veterans Claims Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




